                 Case 3:18-cr-00390-VC Document 95-1 Filed 09/15/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AJAY KRISHNAMURTHY (CABN 305533)
   DAVID WARD (CABN 239504)
 5 Assistant United States Attorney

 6             450 Golden Gate Avenue, Box 36055
               San Francisco, California 94102-3495
 7             Telephone: (415) 436-7050
               FAX: (415) 436-7234
 8             Ajay.krishnamurthy@usdoj.gov

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                         SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                         )   CASE NO. 18-CR-390-VC
14                                                     )
               Plaintiff,                              )   Declaration of Ajay Krishnamurthy In Support of
15                                                     )   United States’ Sentencing Memorandum
          v.                                           )
16                                                     )
     GREGORY JAMES CHRISMAN,                           )   October 19, 2020
17                                                     )   2:00 p.m.
               Defendant.                              )
18                                                     )

19
     I, Ajay Krishnamurthy, declare as follows:
20
          1. I am an Assistant United States Attorney assigned to the prosecution of this case. I make this
21
     declaration in support of the United States’ Sentencing Memorandum.
22
          2. Attached as Exhibit 1 is a true and accurate copy of a Memorandum of Activity documenting a
23
     November 13, 2019 interview of Dr. William Brath by USDOT-OIG Special Agent Reggie Lee, AUSA
24
     David Ward, and myself. It has been produced to the defense as USGJC004671–4672.
25
     //
26
     //
27
     //
28

                                                           1
             Case 3:18-cr-00390-VC Document 95-1 Filed 09/15/20 Page 2 of 2




 1     3. Attached as Exhibit 2 is a true and accurate copy of a December 3, 2018 letter obtained from the

 2 Federal Aviation Administration. It has been produced to the defense as USGJC001667.

 3         I declare under penalty of perjury that the foregoing is true and correct to the best of my

 4 knowledge. Executed on September 15, 2020 in San Francisco, California.

 5

 6                                                               _/s/_Ajay Krishnamurthy______________
                                                                 AJAY KRISHNAMURTHY
 7
                                                                 Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
